DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 9 June 2022.  Claims 21, 28 and 35 have been amended.  Claims 22, 23, 29, 30, 36 and 37 have been cancelled.  Claims 21, 24-28, 31-35 and 38-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 8, filed 9 June 2022, with respect to objected claims 21, 28 and 35 have been fully considered and are persuasive in light of the claim amendments filed on 9 June 2022.  The objections of claims 21, 28 and 35 have been withdrawn. 

Applicant's arguments, see Remarks, pgs. 8-9, filed 9 June 2022, with respect to rejected claims 21, 24, 28, 31, 35 and 38 under 35 U.S.C. 102(a)(1)/(a2) and claims 25-27, 32-34, 39 and 40 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

Examiner’s Note: The Applicant did not make any arguments to the rejections of claims 21, 24, 28, 31, 35 and 38 under the heading “Rejection under 35 U.S.C. § 102”.  Arguments directed to the current 35 U.S.C. 102(a)(1)/(a)(2) rejections were presented under the heading “Rejection under 35 U.S.C. § 103”.

With respect to the Applicant’s Arguments, 
the cited references do not teach or suggest "wherein the inputs received from the graphical user interface further include a scent cycle time, a scent level, and at least one of a run mode, a group identifier, an indication of related networked scent delivery units, and a fail safe time for the networked scent delivery unit," as recited in amended claim 21.  (see Remarks, pg. 8, paragraph 5)

Van Roemburg and Freeman both fail to disclose this limitation of the claim. In particular, neither reference discloses any of "a run mode, a group identifier, an indication of related networked scent delivery units, and a fail safe time for the networked scent delivery unit" in inputs received from a graphical user interface alone or in combination with the scent cycle time and the scent level.  (see Remarks, pg. 8, paragraph 6)

The Examiner respectfully disagrees.

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of "wherein the inputs received from the graphical user interface further include a scent cycle time, a scent level, and at least one of a run mode, a group identifier, an indication of related networked scent delivery units, and a fail safe time for the networked scent delivery unit" in claims 21, 28 and 35 was newly presented in the Amendment After Non-Final received on 9 June 2022 by the Office, and has been addressed as set forth in the Office Action below.
In regards to the Applicant’s arguments, 
Amended claims 28 and 35 are patentable for reasons analogous to those for claim 21.  (see Remarks, pg. 9, paragraph 1)

Claims 24-27, 31-34, and 38-40 are patentable at least because of their dependence from claims 21, 28, and 35, respectively.  (see Remarks, pg. 9, paragraph 2)

		The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 3, paragraph 4 of this Office action, and the argument herein as addressed. 

Claims 21, 24-28, 31-35 and 38-40 stand rejected under 35 U.S.C. 103 as set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-28, 31-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0089260 A1 (hereinafter Van Roemburg) in view of U.S. Patent No. 7,123,993 B1 (hereinafter Freeman).

As per claim 21, Van Roemburg substantially teaches the Applicant’s claimed invention.  Van Roemburg teaches the limitations of a system for delivering scents, comprising: 
a graphical user interface through which a user provides inputs to the system (pg. 2, par. [0043] and [0045]); 
one or more data processors (pg. 2, par. [0033]; i.e. processing component of a central server (Fig. 1, element 120)); and 
a non-transitory computer-readable storage medium (i.e. storage component of the central server (Fig. 1, element 120)) containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations (pg. 2, par. [0033) including: 
establishing a communication network (i.e. communication means) including the graphical user interface (pg. 2, par. [0045]), a central controller (Fig .1, element 120; i.e. the central server), and one or more networked scent delivery units (pg. 2, par. [0034], [0039], [0044] and Fig. 1, element 200; i.e. dispensers), wherein the central controller (Fig. 1, element 120) is configured to control an operation of each of the one or more networked scent delivery units (pg. 2, par. [0038], [0040] and [0043]), and wherein controlling the operation is based on one or more master schedules and the inputs that are received from the graphical user interface (pg. 2, par. [0040], [0043] and [0045]; i.e. “scheduling according to preference”); 
generating command data that is configured to control the operation of a networked scent delivery unit of the one or more networked scent delivery units, wherein the command data is generated based on the one or more master schedules and the inputs received from the graphical user interface (pg. 2, par. [0043] and pg. [0045]; i.e. “scheduling according to preference”); 
transmitting the command data to the networked scent delivery unit using the communication network (pg. 2, par. [0034] and [0044] and Fig. 1); 
receiving a signal from the networked scent delivery unit using the communication network, wherein the signal includes status data representing a status of the networked scent delivery unit (pg. 1, par. [0012], pg. 2, par. [0047] and [0049] and pg. 3, claim 29; i.e. par. [0047] - “determining status parameters of these devices such as cartridge volumes, types of scents etc.”; and claim 29 - “monitoring status of each said aerosol dispenser”); and 
storing the status associated with the networked scent delivery unit, wherein the status identifies a functionality of the networked scent delivery unit (pg. 1, par. [0012] and pg. 2, par. [0047] and [0049]; i.e. fed back information including functionality of the system and any preferred information); 
wherein the inputs received from the graphical user interface include an identifier of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers), a scent to be output by the networked scent delivery unit (pg. 2, par. [0043]; i.e. setting of a scent), and a location of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating spaces (room identification)); and 
wherein the inputs received from the graphical user interface further include a scent cycle time (i.e. setting a duty cycle of a scent) and a scent level (pg. 2, par. [0043]; i.e. setting a strength of a scent).

Not explicitly taught is the inputs received from the graphical user interface further include at least one of a run mode, a group identifier, an indication of related networked scent delivery units, and a fail safe time for the networked scent delivery unit.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the inputs received from the graphical user interface (col. 5, lines 46-58 and Fig. 5A) further include a run mode (col. 5, lines 59-65 and col. 7, lines 30-32; i.e. manual running an operation in a selected area for a selected number of minutes) for the purpose of manual operation of a dispensing system (col. 5, lines 63-65 and col. 7, lines 30-32). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of the inputs received from the graphical user interface further include a run mode to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result (Freeman: col. 5, lines 63-65).

As per claim 24, Van Roemburg teaches the inputs received from the graphical user interface include information about a scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling an individual dispensing apparatus or group of dispensing apparatuses based on scheduling according to preference).

As per claim 25, Van Roemburg does not expressly teach the information about the scheduled scenting event includes an event identifier and scheduling information.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of information about a scheduled dispensing event includes an event identifier (col. 6, lines 24-26; i.e. a schedule name) and scheduling information (col. 6, lines 29-35; i.e. duration of the schedule and schedule frequency) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about a scheduled dispensing event includes an event identifier and scheduling information to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, line 63 - col. 6, line 3).

As per claim 26, Van Roemburg does not expressly teach the scheduling information includes a frequency of the scheduled scenting event and a duration of the scheduled scenting event.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the scheduling information includes a frequency (i.e. schedule frequency) of the scheduled dispensing event (col. 6, lines 32-35) and a duration (i.e. a run time in minutes) of the scheduled dispensing event (col. 1, lines 62-66 and col. 6; lines 15-17) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about the scheduling information includes a frequency of the scheduled dispensing event and a duration of the scheduled dispensing event to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (col. 5, line 63 - col. 6, line 3).

As per claim 27, Van Roemburg teaches the information about the scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling a group or individual dispensing apparatuses based on scheduling according to preference) further includes an identifier of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers).

As per claim 28, Van Roemburg substantially teaches the Applicant’s claimed invention.  Van Roemburg teaches the limitations of a computer-implemented method for delivering scents, comprising: 
establishing a communication network (i.e. communication means) including a graphical user interface (pg. 2, par. [0045]), a central controller (Fig .1, element 120; i.e. a central server), and one or more networked scent delivery units (pg. 2, par. [0034], [0039], [0044] and Fig. 1, element 200; i.e. dispensers), wherein the central controller (Fig. 1, element 120) is configured to control an operation of each of the one or more networked scent delivery units (pg. 2, par. [0038], [0040] and [0043]), and wherein controlling the operation is based on one or more master schedules and inputs received from the graphical user interface (pg. 2, par. [0040], [0043] and [0045]; i.e. “scheduling according to preference”); 
generating command data that is configured to control the operation of a networked scent delivery unit of the one or more networked scent delivery units, wherein the command data is generated based on the one or more master schedules and the inputs received from the graphical user interface (pg. 2, par. [0043] and pg. [0045]; i.e. “scheduling according to preference”); 
transmitting the command data to the networked scent delivery unit using the communication network (pg. 2, par. [0034] and [0044] and Fig. 1); 
receiving a signal from the networked scent delivery unit using the communication network, wherein the signal includes status data representing a status of the networked scent delivery unit (pg. 1, par. [0012], pg. 2, par. [0047] and [0049] and pg. 3, claim 29; i.e. par. [0047] - “determining status parameters of these devices such as cartridge volumes, types of scents etc.”; and claim 29 - “monitoring status of each said aerosol dispenser”); and 
storing the status associated with the networked scent delivery unit, wherein the status identifies a functionality of the networked scent delivery unit (pg. 1, par. [0012] and pg. 2, par. [0047] and [0049]; i.e. fed back information including functionality of the system and any preferred information); 
wherein the inputs received from the graphical user interface include an identifier of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers), a scent to be output by the networked scent delivery unit (pg. 2, par. [0043]; i.e. setting of a scent), and a location of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating spaces (room identification)); and 
wherein the inputs received from the graphical user interface further include a scent cycle time (i.e. setting a duty cycle of a scent) and a scent level (pg. 2, par. [0043]; i.e. setting a strength of a scent).

Not explicitly taught is the inputs received from the graphical user interface further include at least one of a run mode, a group identifier, an indication of related networked scent delivery units, and a fail safe time for the networked scent delivery unit.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the inputs received from the graphical user interface (col. 5, lines 46-58 and Fig. 5A) further include a run mode (col. 5, lines 59-65 and col. 7, lines 30-32; i.e. manual running an operation in a selected area for a selected number of minutes) for the purpose of manual operation of a dispensing system (col. 5, lines 63-65 and col. 7, lines 30-32). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of the inputs received from the graphical user interface further include a run mode to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result (Freeman: col. 5, lines 63-65).

As per claim 31, Van Roemburg teaches the inputs received from the graphical user interface include information about a scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling an individual dispensing apparatus or group of dispensing apparatuses based on scheduling according to preference).

As per claim 32, Van Roemburg does not expressly teach the information about the scheduled scenting event includes an event identifier and scheduling information.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of information about a scheduled dispensing event includes an event identifier (col. 6, lines 24-26; i.e. a schedule name) and scheduling information (col. 6, lines 29-35; i.e. duration of the schedule and schedule frequency) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about a scheduled dispensing event includes an event identifier and scheduling information to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, line 63 - col. 6, line 3).

As per claim 33, Van Roemburg does not expressly teach the scheduling information includes a frequency of the scheduled scenting event and a duration of the scheduled scenting event.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the scheduling information includes a frequency (i.e. schedule frequency) of the scheduled dispensing event (col. 6, lines 32-35) and a duration (i.e. a run time in minutes) of the scheduled dispensing event (col. 1, lines 62-66 and col. 6; lines 15-17) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about the scheduling information includes a frequency of the scheduled dispensing event and a duration of the scheduled dispensing event to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, line 63 - col. 6, line 3).

As per claim 34, Van Roemburg teaches the information about the scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling a group or individual dispensing apparatuses based on scheduling according to preference) further includes an identifier of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers).

As per claim 35, Van Roemburg substantially teaches the Applicant’s claimed invention.  Van Roemburg teaches the limitations of a non-transitory computer-readable medium storing a program, including instructions configured to cause a data processing apparatus to perform operations comprising: 
establishing a communication network (i.e. communication means) including a graphical user interface (pg. 2, par. [0045]), a central controller (Fig .1, element 120; i.e. a central server), and one or more networked scent delivery units (pg. 2, par. [0034], [0039], [0044] and Fig. 1, element 200; i.e. dispensers), wherein the central controller (Fig. 1, element 120) is configured to control an operation of each of the one or more networked scent delivery units (pg. 2, par. [0038], [0040] and [0043]), and wherein controlling the operation is based on one or more master schedules and inputs received from the graphical user interface (pg. 2, par. [0040], [0043] and [0045]; i.e. “scheduling according to preference”); 
generating command data that is configured to control the operation of a networked scent delivery unit of the one or more networked scent delivery units, wherein the command data is generated based on the one or more master schedules and the inputs received from the graphical user interface (pg. 2, par. [0043] and pg. [0045]; i.e. “scheduling according to preference”); 
transmitting the command data to the networked scent delivery unit using the communication network (pg. 2, par. [0034] and [0044] and Fig. 1); 
receiving a signal from the networked scent delivery unit using the communication network, wherein the signal includes status data representing a status of the networked scent delivery unit (pg. 1, par. [0012], pg. 2, par. [0047] and [0049] and pg. 3, claim 29; i.e. par. [0047] - “determining status parameters of these devices such as cartridge volumes, types of scents etc.”; and claim 29 - “monitoring status of each said aerosol dispenser”); and 
storing the status associated with the networked scent delivery unit, wherein the status identifies a functionality of the networked scent delivery unit (pg. 1, par. [0012] and pg. 2, par. [0047] and [0049]; i.e. fed back information including functionality of the system and any preferred information); 
wherein the inputs received from the graphical user interface include an identifier of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers), a scent to be output by the networked scent delivery unit (pg. 2, par. [0043]; i.e. setting of a scent), and a location of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating spaces (room identification)); and 
wherein the inputs received from the graphical user interface further include a scent cycle time (i.e. setting a duty cycle of a scent) and a scent level (pg. 2, par. [0043]; i.e. setting a strength of a scent).

Not explicitly taught is the inputs received from the graphical user interface further include at least one of a run mode, a group identifier, an indication of related networked scent delivery units, and a fail safe time for the networked scent delivery unit.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the inputs received from the graphical user interface (col. 5, lines 46-58 and Fig. 5A) further include a run mode (col. 5, lines 59-65 and col. 7, lines 30-32; i.e. manual running an operation in a selected area for a selected number of minutes) for the purpose of manual operation of a dispensing system (col. 5, lines 63-65 and col. 7, lines 30-32). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of the inputs received from the graphical user interface further include a run mode to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result (Freeman: col. 5, lines 63-65).

As per claim 38, Van Roemburg teaches the inputs received from the graphical user interface include information about a scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling a group or individual dispensing apparatuses based on scheduling according to preference).

As per claim 39, Van Roemburg does not expressly teach the information about the scheduled scenting event includes an event identifier and scheduling information.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of information about a scheduled dispensing event includes an event identifier (col. 6, lines 24-26; i.e. a schedule name) and scheduling information (col. 6, lines 29-35; i.e. duration of the schedule and schedule frequency) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about a scheduled dispensing event includes an event identifier and scheduling information to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, line 63 - col. 6, line 3).

As per claim 40, Van Roemburg does not expressly teach the scheduling information includes a frequency of the scheduled scenting event and a duration of the scheduled scenting event.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the scheduling information includes a frequency (i.e. schedule frequency) of the scheduled dispensing event (col. 6, lines 32-35) and a duration (i.e. a run time in minutes) of the scheduled dispensing event (col. 1, lines 62-66 and col. 6; lines 15-17) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about the scheduling information includes a frequency of the scheduled dispensing event and a duration of the scheduled dispensing event to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, line 63 - col. 6, line 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to scent dispensing systems.

U.S. Patent Publication No. 2007/0095941 A1 discloses an apparatus for dispensing a scent that includes a variable timer, which allows for optimum flexibility in when and under what conditions the scent is dispensed.

U.S. Patent Publication No. 2018/0036448 A1 discloses networked scent-diffusing devices and applications thereof.

WIPO Publication No. 2020/210641 A1 discloses a scent delivery system and methods may be used to activate scent media held within a scent dispenser at a determined start time and/or for a determined amount of time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117